Exhibit 10
FIRST AMENDMENT TO REVOLVING CREDIT
AND SECURITY AGREEMENT
     This First Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made this 8th day of June, 2010 by and among ValueVision Media,
Inc., a Minnesota corporation (“ValueVision”); ValueVision Interactive, Inc., a
Minnesota corporation; VVI Fulfillment Center, Inc., a Minnesota corporation;
ValueVision Media Acquisitions, Inc., a Delaware corporation; ValueVision
Retail, Inc., a Delaware corporation (each a “Borrower”, and collectively
“Borrowers”), the financial institutions which are now or which hereafter become
a party hereto as lenders (the “Lenders”) and PNC Bank, National Association
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).
BACKGROUND
     A. On November 25, 2009, Borrowers, Lenders and Agent entered into, inter
alia, that certain Revolving Credit and Security Agreement (as same has been or
may be amended, modified, renewed, extended, replaced or substituted from time
to time, the “Loan Agreement”) to reflect certain financing arrangements between
the parties thereto. The Loan Agreement and all other documents executed in
connection therewith to the date hereof are collectively referred to as the
“Existing Financing Agreements.” All capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Loan Agreement.
     B. The Borrowers have requested and the Agent and the Lenders have agreed
to amend certain terms and provisions contained in the Loan Agreement, subject
to the terms and conditions of this Amendment.
     NOW, THEREFORE, with the foregoing background hereinafter deemed
incorporated by reference herein and made part hereof, the parties hereto,
intending to be legally bound, promise and agree as follows:
     1. Amendment.
          (a) Upon the Effective Date, Article VI of the Loan Agreement shall be
amended by deleting Section 6.5(a) and replacing it in its entirety as follows:
Fixed Charge Coverage Ratio. If at any time during any fiscal quarter commencing
with the quarter ending January 29, 2011 and any fiscal quarter thereafter,
Borrowers have more than $8,000,000 of outstanding Revolving Advances or if
Undrawn Availability (Modified) is less than $10,000,000, Borrowers shall cause
to be maintained as of the end of such fiscal quarter, a Fixed Charge Coverage
Ratio of not less than 1.0 to 1.0, measured on a trailing four (4) quarter
basis.

 



--------------------------------------------------------------------------------



 



          (b) Upon the Effective Date, Article VI of the Loan Agreement shall be
amended by deleting Section 6.5(b) and replacing it in its entirety as follows:
Minimum EBITDA. If at any time during any fiscal quarter through fiscal quarter
ending October 30, 2010, Borrowers have more than $8,000,000 of outstanding
Revolving Advances or if Undrawn Availability (Modified) is less than
$10,000,000, cause to be achieved a minimum EBITDA of not less than the
following amounts for the end of such quarter (i) ($4,300,000) for the three
(3) month period ending May 1, 2010, (ii) ($10,000,000) for the six (6) month
period ending July 31, 2010 and (iii) ($10,000,000) for the nine (9) month
period ending October 30, 2010.
     2. Representations and Warranties. Each of the Borrowers hereby:
          (a) reaffirms all representations and warranties made to Agent and
Lenders under the Loan Agreement and all of the other Existing Financing
Agreements and confirms that all are true and correct in all material respects
as of the date hereof (except to the extent any such representations and
warranties specifically relate to a specific date, in which case such
representations and warranties were true and correct in all material respects on
and as of such other specific date);
          (b) reaffirms all of the covenants contained in the Loan Agreement,
covenants to abide thereby until all Advances, Obligations and other liabilities
of Borrowers and Guarantor to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;
          (c) represents and warrants that no Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements;
          (d) represents and warrants that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and
          (e) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
     3. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent (the
“Effective Date”):

2



--------------------------------------------------------------------------------



 



          (a) Agent’s receipt of this Amendment fully executed by the Borrowers;
and
          (b) Borrowers payment to the Agent, for the benefit of the Lenders, of
an amendment fee in the amount of Twenty Five Thousand Dollars ($25,000), in
immediately available funds, which fee shall be non-refundable and not subject
to pro-ration.
     4. Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.
     5. Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
     6. Reaffirmation of Loan Agreement. Except as modified by the terms hereof,
all of the terms and conditions of the Loan Agreement, as amended, and all other
of the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.
     7. Confirmation of Indebtedness. Borrowers confirm and acknowledge that as
of the close of business on June 9, 2010, Borrowers were indebted to Agent and
Lenders for the Advances under the Loan Agreement without any deduction,
defense, setoff, claim or counterclaim, of any nature, in the aggregate
principal amount of $0, of which $0 is due on account of Revolving Advances, and
$0 is the undrawn amount outstanding under Letters of Credit, plus all fees,
costs and expenses incurred to date in connection with the Loan Agreement and
the Other Documents.
     8. Miscellaneous.
          (a) Third Party Rights. No rights are intended to be created hereunder
for the benefit of any third party donee, creditor, or incidental beneficiary.
          (b) Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
          (c) Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.
          (d) Governing Law. The terms and conditions of this Amendment shall be
governed by the laws of the state of Illinois.
          (e) Counterparts. This Amendment may be executed in any number of and
by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.
[SIGNATURES TO APPEAR ON FOLLOWING PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

              BORROWERS:   VALUEVISION MEDIA, INC.    
 
           
 
  By:
Name:   /s/ William J. McGrath
 
William J. McGrath    
 
  Title:   VP Quality Assurance – Interim Chief Financial
Officer    
 
                VALUEVISION INTERACTIVE, INC.    
 
           
 
  By:
Name:   /s/ Nathan E. Fagre
 
Nathan E. Fagre    
 
  Title:   Chief Executive Officer and President    
 
                VVI FULFILLMENT CENTER, INC.    
 
           
 
  By:
Name:   /s/ Nathan E. Fagre
 
Nathan E. Fagre    
 
  Title:   Chief Executive Officer and President    
 
                VALUEVISION MEDIA ACQUISITIONS, INC.    
 
           
 
  By:
Name:   /s/ Nathan E. Fagre
 
Nathan E. Fagre    
 
  Title:   Chief Executive Officer and President    
 
                VALUEVISION RETAIL, INC.    
 
           
 
  By:
Name:   /s/ Nathan E. Fagre
 
Nathan E. Fagre    
 
  Title:   Chief Executive Officer and President    
 
            AGENT AND LENDER   PNC BANK, NATIONAL ASSOCIATION, as Lender and as
Agent    
 
           
 
  By:   /s/ Sherry Winick
 
Sherry Winick, Vice President    
 
                Address: 200 South Wacker Drive, Suite 600
Chicago, Illinois 60606 Commitment Percentage: 100%    

{Signature Page to First Amendment To Revolving Credit
And Security Agreement}

4